Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 01, 2018

The Court of Appeals hereby passes the following order:

A18A1181. HILL v. HILL.

      Upon consideration of appellant’s motion for remand in the above-styled case,
it is hereby ordered that the motion is GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/01/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.